Citation Nr: 0122890	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disability 
secondary to service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from September 1977 
to October 1977. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 1999, a statement of the 
case was issued in September 2000, and a substantive appeal 
was received in October 2000.  In June 2001, the veteran 
testified at a Board hearing at the RO.  

At the June 2001 Board hearing, the veteran raised a new 
claim of entitlement to service connection for an ulcer 
secondary to his service-connected low back disability.  This 
matter is hereby referred to the RO for appropriate action. 


FINDING OF FACT

The veteran suffers from psychiatric disability, variously 
diagnosed as an adjustment disorder and/or generalized 
anxiety disorder, which has increased in severity due to his 
service-connected low back disability. 


CONCLUSION OF LAW

The veteran's psychiatric disability has been aggravated by a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.310 (2000); Allen v. Brown, 
7 Vet.App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

Service connection has already been established for low back 
disability which has been described by the RO for rating 
purposes as chronic low back strain with associated 
fibromyositis of the lumbar paravertebral muscles, facet 
arthritis, and degenerative disc disease.  This low back 
disability is currently rated as 40 percent disabling.  The 
record also shows that the veteran suffers from an adjustment 
disorder.  

The veteran contends that his psychiatric disorder is 
secondary to his service-connected low back disability.  The 
veteran was afforded a VA psychiatric examination in July 
1999.  After reviewing the claims file and examining the 
veteran, the examiner diagnosed a generalized anxiety 
disorder.  The examiner noted the veteran's ongoing low back 
problems and commented that the psychiatric disorder did not 
appear to be due to the back pain since when he first sought 
psychiatric treatment, it did not appear to be due to back 
pain.  However, the examiner further commented that the back 
pain "has perhaps intensified his psychiatric 
difficulties."  

Also of record is a December 2000 VA progress note in which a 
VA staff psychiatrist noted various stressful events, such as 
the death of a parent.  However, the examiner also commented 
that the veteran was mostly depressed due to his severe back 
pain.  

The competent evidence of record suggests that although the 
veteran's psychiatric disorder is not directly related to his 
brief period of military service, it has nevertheless 
increased in severity due to his service-connected low back 
disability.  The July 1999 and December 2000 medical reports 
support such a finding of aggravation by a service-connected 
disability.  There is no competent evidence to the contrary 
of record.  According, service connection for the veteran's 
psychiatric disability is warranted on the basis of 
aggravation by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The Board notes the recent passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and the recent publication of 
implementing regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the competent 
evidence already of record supports the veteran's service 
connection claim and therefore any failure to apply the 
provisions of the new law and regulations does not prejudice 
the veteran. 


ORDER

Entitlement to service connection for psychiatric disability 
based on aggravation by a service-connected disability is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

